Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                       Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 52-71 are rejected under 35 U.S.C. 101 because the claims disclose a method and a system representing an abstract idea by analyzing mental process or evaluation. 
For claims 52 and 62:

Step 2A, Prong One:

determining, based on image recognition data, that at least one user of a plurality of users consuming presentation of a media asset is disregarding the media asset (mental process);

accessing a respective profile for each user of the plurality of users; based on the image recognition data and the respective profiles(mental process);

based on the image recognition data and the respective profiles, determining: (i) a first subset of the plurality of users, wherein each user of the first subset is interested in the media asset and is disregarding the presentation of the media asset; and (ii) a second subset of the plurality of users, wherein each user of the second subset is not interested in the media asset (mental process);

determining whether the first subset includes more users than the second subset (mental process);

At Step 2A, Prong Two:
 The claim recites additional limitation “ in response to determining that the first subset includes more users than the second subset, automatically storing a portion of the media asset, wherein the portion begins from an earliest time when the first subset started disregarding the presentation of the media asset ” merely disclosing how to generally use  the concept of storing portion of media asset  by  using a general purpose computer  while playing  a media asset and generally links the use of the judicial exception to a particular technological environment or field of use. And that limitation is not integrated into a Practical Application.

 The combination of that additional element is no more than mere instructions to apply the exception using a generic computer component (storing portion of media asset).  Accordingly, even in combination, that additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

The claim is directed to the abstract idea. 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are ineligible.

For claims 53 and 63, the limitations “ wherein determining, based on the image recognition data and the respective profiles, the first subset and the second subset comprises: based on the image recognition data and for each respective user of the plurality of users: determining a visual field of the respective user; and determining, based on the visual field of the respective user, whether the respective user is disregarding the media asset.” do not preclude the steps from practically being performed in the mind. The mere recitation of using specific technique  for collecting data associated with users  does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 54 and 64, the limitations “wherein determining, based on the image recognition data and the respective profiles, the first subset and the second subset comprises: comparing metadata of the media asset to the respective profiles; and determining, based on the comparing, users that are interested in the media asset and users that are not interested in the media asset ” do not preclude the steps from practically being performed in the mind. The mere recitation of image recognition data for comparing collected information does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 55 and 65, the limitations “further comprising: receiving a request to play the media asset; and in response to receiving the request, causing to be played the stored portion of the media asset” do not preclude the steps from practically being performed in the mind. The mere recitation of using general purpose computer  for storing portion of media asset does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 56 and 66, the limitations “ wherein automatically storing the portion of the media asset comprises: identifying a respective device for each user of the first subset; and causing to be transmitted the portion of the media asset to the respective devices ”generally links the use of the judicial exception to a particular technological environment or field of use.  And that limitation does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 57 and 67, the limitations “ further comprising: determining whether the respective devices are capable of playing a type of media associated with the media asset; and in response to determining that a first device of the respective devices is not capable of playing the type of media associated with the media asset: determining a second device that is capable of playing the media asset and associated with the respective user of the first device; and causing to be transmitted the portion of the media asset to the second device” does not preclude the step from practically being performed in the mind. The mere recitation of identifying the capability of devices does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 58 and 68, the limitations “ further comprising: in response to determining that the second subset includes more users than the first subset, refraining from automatically storing the portion of the media asset ” does not preclude the step from practically being performed in the mind. The mere recitation of using specific data to prevent storage of media asset  does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 59 and 69, the limitations “ further comprising: causing to be displayed on devices associated with the respective profiles a prompt to schedule the media asset for recording, wherein the prompt comprises a selectable option to begin recording ” does not preclude the step from practically being performed in the mind. The mere recitation of presenting user interface to users for selection does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 60 and 70, the limitations “ further comprising: detecting that each user of the first subset is no longer disregarding the media asset; determining whether the first subset was disregarding the media asset for a total time period that is less than a threshold time period; and in response to determining that the first subset was disregarding the media asset for the total time period that is less than the threshold time period, deleting the stored portion of the media asset ” does not preclude the step from practically being performed in the mind. The mere recitation of using threshold value for determining when to delete stored data does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

For claims 61 and 71, the limitations “ further comprising: determining that the media asset is an audio-visual media asset; determining that the portion of the media asset does not include dialogue; and in response to determining that the portion of the media asset does not include dialogue, causing to be displayed video of the stored portion of the media asset at an increased speed” does not preclude the step from practically being performed in the mind. The mere recitation of using dialogue information for deciding to increase speed of the stored media asset  does not take the claims out of the mental process grouping. And the claims recite a mental process and they represent abstract idea.

At step 2B: Claim provides an Inventive Concept?
No. As discussed with respect to Step 2A Prong Two, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.

 For these reasons, there is no inventive concept in the claims, and thus they are not eligible.

                                                            Double patenting
Claims 52; 57; 60; 61; 62; 67; 69-71  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1; 2; 5; 9-11; 14-15; 18 of U.S. Patent No. 11259083. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the referenced US. Patent and would be covered by any patent granted on that co-pending application since the referenced US. Patent and the instant application are claiming common subject matter, as follows:

Claim 52 of the current application corresponds to claim 1 of US. Pat(11259083).
Claim 57 of the current application corresponds to claim 2 of US. Pat(11259083).
Claim 60 of the current application corresponds to claim 5 of US. Pat(11259083 ).
Claim 61 of the current application corresponds to claim 9  of US. Pat(11259083 ).
Claim 62 of the current application corresponds to claim 10  of US. Pat( 11259083 ).
Claim 67 of the current application corresponds to claim 11 of US. Pat(11259083 ).
Claim 69 of the current application corresponds to claim 15  of US. Pat( 11259083 ).
Claim 71 of the current application corresponds to claim 18  of US. Pat(11259083 ).
Claim 70 of the current application corresponds to claim 14  of US. Pat(11259083 ).

Claims 52; 57; 60; 61; 62; 67; 69-71 of the instant application are broader in every aspect than claims 1; 2; 5; 9-11; 14-15; 18  of the US. Patent (11259083) and are therefore an obvious variant thereof.
                                                      
                                                                        Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425          

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425